Citation Nr: 1528017	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-24 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to May 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and an August 2013 rating decision of the VA RO in Lincoln, Nebraska.  Jurisdiction currently resides at the RO in Waco.  

In the above-referenced August 2013 rating decision, the RO denied the Veteran's claim of entitlement to TDIU.  In a statement from the Veteran dated April 2014, he expressed disagreement with that decision.  However, a statement of the case (SOC) has not been submitted addressing this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Tinnitus

The Veteran seeks service connection for tinnitus, which he contends is due to in-service noise exposure when a charge was set off next to him without wearing hearing protection.  

In June 2011, VA provided the Veteran an examination regarding hearing loss and tinnitus.  The examiner concluded that she could not resolve if the hearing loss and tinnitus conditions were due to military noise exposure without resorting to mere speculation.  However, her supporting rationale for that conclusion appears to only discuss evidence regarding hearing, and did not discuss tinnitus separately, or at all.  Therefore, based on this ambiguous supporting rationale, the Board is unclear if the "mere speculation" conclusion offered regarding tinnitus was intended, or accidental.  

While the Board could draw an inference as to what the examiner intended based on the examiner's statements that the Veteran's tinnitus is as likely as not a symptom associated with the Veteran's hearing loss, or perhaps the statement that the Veteran denied symptoms of tinnitus in a VA examination in 2007, the Board does not want to substitute its opinion for a medical opinion, or ignore or disregard the intended, but unclear, medical conclusion of a VA physician.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Given the uncertainty surrounding the VA examiner's tinnitus opinion, this case must be remanded for an addendum opinion.  

The most recent VA treatment records in the virtual claims file are dated November 2014.  The Veteran's more recent VA treatment records should be obtained.

TDIU

As was described in the Introduction above, in an August 2013 rating decision, the RO denied the Veteran's claim of entitlement to TDIU.  As stated above, the Veteran expressed disagreement with that decision in April 2014, and a SOC has not been submitted addressing this issue.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from November 2014 to the present, and associate them with the Veteran's electronic VA folders.  

2.  When the above action has been accomplished, forward the Veteran's claims file to the VA examiner who provided the June 2011 hearing loss and tinnitus examinations and opinions, or a suitable substitute.  The examiner should review the Veteran's claims file and specify in the opinion that this was accomplished.  

The examiner should provide an addendum opinion regarding only tinnitus.  

If the June 2011 examiner is unavailable, a suitable substitute should review the claims file and provide the requested opinion.  If, but only if, an additional examination is deemed necessary for purposes of providing the requested opinion, then another examination should be conducted. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current or previous tinnitus disability is related to the Veteran's active military service, to include his credible report of in-service noise exposure.  

Note that the lack of documented treatment in service, or within one year of service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Issue a SOC pertaining to the issue of entitlement to TDIU.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.  

4.  Then readjudicate the Veteran's claim of entitlement to service connection for tinnitus after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ARIF SYED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





